Ellen Scott and Homer Scott brought suit against S.S. Orwig to declare certain muniments of title given by them and their predecessor in title to S.S. Orwig to be void and to quiet title to the premises involved. The trial court held against the plaintiffs, saying:
"The burden is on the plaintiffs and they have not borne the burden, and judgment will be entered for the defendant."
From this judgment the plaintiffs appeal and urge that the judgment of the court is not sustained by sufficient evidence and is contrary to law.
There was much conflicting evidence supporting the opposing contentions of each side. The trial court saw and heard the witnesses. He could judge the testimony from the demeanor of the witnesses testifying. From the cold record itself, it is here impossible to accept the testimony of the plaintiff's witnesses, and exclude the testimony of the defendant's witnesses. We cannot say that the judgment of the trial court is against the clear weight of the evidence. The cause is therefore affirmed. *Page 18 
BENNETT, DIFFENDAFFER, HALL, and HERR, Commissioners, concur.
By the Court: It is so ordered.
Note. — See "Appeal and Error," 4 C. J. § 2867, p. 897, n. 81.